Metcalf, J.
The plaintiff seeks to recover damages for an injury alleged to have been caused by the negligence of the defendant’s servant in the management of a horse connected with a wagon; and the question at the trial was, whether the iervant was guilty of such negligence as rendered the defendant answerable for that injury. The bill of exceptions shows that ¿wo servants of the defendant were attending to his proper business, at the time when, and at or near to the place where, the defendant was injured; that one of them had, then and there, the general charge and superintendence of the defendant’s business; that the other was the driver of the horse and wagon by the movements of which the injury to the plaintiff was caused ; and that there was testimony as to the doings of both of the servants in the management of the horse. Such being the alleged cause of action, and such the negligence which the plaintiff attempted to prove in support of his action, we are of opinion that there is no legal ground of exception to the question which was allowed to be put to one of the servants, nor to the answer thereto which was received in evidence. What each servant directed or advised the other to do with the horse, immediately before the horse ran upon the plaintiff, seems to us to have been competent evidence for the consideration of the jury in deciding the question of the negligence of either of the servants, or of both.
The jury were rightly instructed that the plaintiff could not maintain his action, if the defendant and his servants exercised ordinary care at the time of the accident. An action for negli*566gence cannot be supported without proof of the want of ordinary care by the defendant. The words “ ordinary care ” have a well known legal meaning, namely, such care as men of common prudence usually exercise in the management of their own concerns. Thus defined or explained — as the words always are, if any explanation is asked — they mean reasonable care, or due care. And what is reasonable or due care depends, in every case, on the subject matter to which the care is to be applied, and the circumstances attending that subject matter at the time when care is required. 1 Hilliard on Torts, (2d ed.) 131, 142. Rockwood v. Wilson, 11 Cush. 226, 227. Holly v. Boston Gas Light Co. 8 Gray, 128, 131. Fletcher v. Boston & Maine Railroad, 1 Allen, 15. Briggs v. Taylor, 28 Verm. 180.
It was stated, at the argument, that the defendant’s horse and wagon, at the time of the injury, were near to a military encampment, and where there was a throng of people. If so, the defendant was bound to use greater care of their movements than the law would have required of him if they had been in a less frequented place. And the jury must have found, under the instruction which they received, that the defendant did exercise such care as was reasonable under the circumstances of the case — such care as was proportioned to the exigence.

Exceptions overruled.